 FARM BOY FOOD, MARTLarryChapman,a sole proprietor,d/b/a Farm BoyFood MartandUnited Food and CommercialWorkers, District Union Local227, AFL-CIO-CLC. Case 9-CA-2201631 January 1986DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 23 October 1985 Administrative Law JudgeThomas D. Johnston issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of ' the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Larry Chap-man, a sole proprietor, d/b/a Farm Boy FoodMart,Louisville,Kentucky, his officers, agents,successors, and assigns, shall take the action setforth in the Order.IThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.Mark G. Mehas, Esq.andJames E. Hornier, Esq.,for theGeneral Counsel.Bernard B. Ballance, Esq.,of Louisville,Kentucky, forthe Respondent.DECISIONSTATEMENT OF THE CASETHOMAS D.JOHNSTON, Administrative Law Judge.This case was heard at Louisville, Kentucky, on 13August 19851 pursuant to a chargefiled byUnited Foodand Commercial Workers, District Union Local 227,AFL-CIO-CLC (theUnion) on 9 May and a complaintissued on 2 July.The complaint as amended at the hearing allegesLarryChapman,a sole proprietor,"d/b/a Farm BoyFood Mart (the Respondent)violated Section 8(a)(1) ofthe National Labor Relations Act, by unlawfully interro-'All dates referred to are in 1985 unless otherwise stated.409gating itsemployees regarding their union membership,activities, and sympathies and those of other employees;solicited and promised to resolve employees' complaintsabout working conditions; threatened to close Respond-ent's store if the employees selected the Union as theircollective-bargaining representative; and through the cir-culation of a written notice asked employees to divulgetoRespondent the union membership, sympathies, anddesires of employees who solicited union cards in amanner offensive to the solicited employees. The amend-ed complaintallegestheRespondent violated Section8(a)(1) and (3) of the Act by imposing onerous terms andconditions of employment on employee Gregory Murray(by reducing his working hours because he joined, sup-ported,or assistedthe Union) to discourage employeesfromengagingin such activities.The Respondentin itsanswer served on 9 July denieshaving violated the Act as alleged.The issues involved are whether the Respondent vio-lated Section 8(a)(1) and (3) of the Act, as alleged, byunlawfully interrogating, soliciting, promising, threaten-ing, or circulating a written notice concerning employ-ees' unionmemberships and activities and discriminatori-ly reduced Murray's work hours because of the Union.On the entire record in this case and from my observa-tions of the witnesses and after due consideration of thebriefs filed by the Respondent and the General Counsel,2I make the followingsFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent,a soleproprietorship owned by LarryChapman, doing business as and trading under the nameof Farm Boy Food Mart, has its office and place of busi-nesslocated at Louisville, Kentucky, where it is engagedin the business of theretail saleof food and related prod-ucts.During the 12-month period preceding 2 July, arepresentative period, Respondent in the course of its op-erations derived gross revenues in excess of $500,000 andpurchased and received products, goods,and materials,valued in excess of $50,000, at its Louisville, Kentuckystore directly from points located outside the State ofKentucky.Respondentisanemployerengagedincommercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Food and Commercial Workers, District UnionLocal 227, AFL-CIO-CLC is a labor organizationwithin the meaning of Section 2(5) of the Act.2 The Union did not submit a brief.aUnless otherwise indicated, the findings are based on the pleadings,admissions, stipulations, and undisputed evidence contained in the recordwhich I credit.278 NLRB No. 58 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE UNFAIR LABOR PRACTICESA. Background and the Reduction of GregoryMurray's Work HoursThe Respondent operates a grocery store and laundro-mat at Louisville, Kentucky. It is open 7 days a weekand employs approximately 25 full-time and part-timeemployees,most of whom work in the grocery store.Larry Chapman is the sole owner, Other supervisorypersonnel include Manager Clayton Farris4 and AssistantNight Manager Ralph Randle.Gregory Murray has been employed by the Respond-ent since 28 February 1983. He works as a cashier in thegrocery store. Until 21 April he was a full-time employ-ee and worked a 5-day, 40-hour week schedule.Murray is also a member of the United States ArmyReserves and normally attends reserve drills one week-end a month. However, from March through JulyMurray was required to attend an extra weekend drilleach month to attend school to complete a basic non-commissioned officers' course to receive his promotion.On 11 March, on Murray presenting Manager Farriswith a letter from his sergeant explaining what the extradrillswere for and suggesting Farris could call the ser-geant if he hadanyquestions, Farris informed Murray hewas not required to give him more than one weekend offa month. That same day and on several occasions after-wards, Murray discussed his reserve training with his im-mediate supervisor,AssistantNightManager Randle,who informed him not to worry for he would take careof it.During the workweek beginning 15 April ManagerFarris asked Murray whether a note on the calendar em-ployees used to request time off was for Murray's regularreserve drill or for the extra drill to attend school. Oninforming Farris it was to attend school, Farris informedMurray he did not have to give him time off for school.Murray then requested Farris to call his sergeant and ex-plain it to him and work something out. However, Farrissaid he did not have to do anything and added, "Waituntil you see your schedule next week."The next week, effective 21 April, Murray's workhours were reduced to 2 days a week for a total of 16hours. The schedule was changed to 3 days a week for atotal of 24 hours, beginning with the workweek ending12May, and this schedule was still in effect at the timethe hearing was held in August. The increase from 2 to 3days a week occurred after Murray applied for unem-ployment compensation on 3 May. This increase madeMurray ineligible to draw partial unemployment com-pensation which Owner Chapman explained was the pur-pose.On 21 April Murray questioned Assistant Night Man-ager Randle about his reduced work hours and com-plained the reduction was due to his military duty.54Both Owner Chapman and Manager Farris are supervisors under theAct.sDuring 1983 on a few occasions Murray's work hours were reduced4 to 8 hours the week immediately preceding his monthly weekend re-serve drill and restored to the normal 40 hours the following week.These incidents ceased after Murray complained to Manager Farris.Randle, however, informed Murray he would have totalk to Manager Farris who, in turn, referred him toOwner Chapman.Murray testified on three different occasions he at-tempted to learn from Owner Chapman why his workhours were reduced. He first stated on two of those oc-casions Chapman said he did not have anything to say toMurray and on the last occasion Chapman just walkedaway from Murray. However, Murray later testifiedeach time he attempted to talk to Chapman about hiswork hours being reduced, Chapman said he was notgoing to let Murray dress them down and that Murraywould have to say everything to Manager Farris. When-everMurray would ask Farris the reason, Farris' re-sponse was he would let Murray know when he wasready and wanted Chapman present.Although Owner Chapman denied Murray ever askedhim why his work hours were reduced, I discredit hisdenial. It is undisputed Murray unsuccessfully attemptedto learn the reason from both Manager Farris and Assist-ant Night Manager Randle and was referred to OwnerChapman and his asking Chapman is consistent withthese inquiries.Murray was never informed by the Respondent priorto the hearing the reason his work hours were reduced.On 21 May Murray filed a complaint against the Re-spondent and Owner Chapman alleging the reduction inhiswork hours was due to his military reserve duties.This complaint was investigated by the Veterans Admin-istration.On 24 April Murray went to the union hall.6 Whilethere, he signed a union authorization card and obtainedunion authorization cards to get other employees at theRespondent to sign.Murray distributed cards to Re-spondent's employees as they left the store after work.Between 24 and 26 April Murray got six other employ-ees to sign cards. On 26 April, while Murray was at-tempting to get two woman employees to sign cards,Manager Farris stuck his head out of the back door ofthe store and commented both of the woman, who wereholding the cards in their hands, were married.Under Respondent's policies, employees on occasionare requested to voluntarily take polygraph tests. AboutApril it was decided by Respondent's officials, ratherthan take the quarterly inventory, to use the funds in-stead to give employees a polygraph test.Lonnie Leech, the owner of A & B Polygraph Profes-sionals, then administered polygraph tests to Respond-ent's employees. His report of the polygraph test giventoMurray dated 16 April which was furnished to OwnerChapman contains in pertinent part the following state-ments:He states that Larry the owner comes to the storequite often and that when he is on the premises ev-erybody is upset and that Larry is continuouslygrabbing people and threatening them. He statesthat Larry is very intimidating when he is on thepremises.6 Prior to this time there is no evidence of any union activity regardingRespondent's employees. FARM BOY FOOD MART411This employee states that it is gotten so bad thatwhen Larry leaves the premises of the store the firstperson that sees that he has left, grabs the micro-phone and puts it on the PA system that Larry hasleft the premises,and then everybody can relax andgo back to work.Leech testifiedMurray made these statements, al-though not verbatim,to him during the course of hisinterviewingMurray after the polygraph examinationabout some deceptions he noticed on some of the an-swers to questions he had asked Murray during the ex-amination and Murray's explanations about his answers.Murray acknowledged making the statementsto Leechabout Larry being intimidating and the PA system whenLeech questioned him about his being nervous when heanswered certain questions on the polygraph examina-tion.Although Murray did not specifically deny tellingLeech that Chapman grabbed and threatened employees,he explained at the hearing what he believed he said wasChapman would sometimes grab employees by the armand pull them into the backroom and give them whatwas considered a chewing out.To the extent the testimony of Leech and Murraydiffer concerning what was said during the interview, IcreditLeech who was, more positive in his testimonythan Murray.Murray testified about various incidents to show Chap-man was intimidating.Every time Owner Chapman leftthe store he or other employees would get on the PAsystem and announce Chapman had left. He observedChapman get in heated argumentswithcustomers. Oneexample occurred when a customer tried to return somespoiled cheese.Chapman wanted to keep the cheese forthe health department to look at while the customer pre-ferred to keep possession of the cheese.Murray said heoverheard employeeMarion Parker,7whom he de-scribed as almost being in tears, ask Assistant NightManager Randle to hurry up and count her money be-cause she could not take another cussing outby Chap-man., During a 10 May meeting Manager Farris heldwith employees,Farris mentioned he had heard Murraywas afraid of Chapman and found him intimidating andaskedMurray why he wanted to work there. Anotheremployee, Pat White,"then mentioned she found Chap-man intimidating and said he even had her crying theother day. Murray also said Chapman made him nervousby drilling him about errors Murray made on the cashregister.Kenneth Hardman, another employee presented as awitnessby theGeneral Counsel,stated he had heardother employees use the PA system to announce OwnerChapman had left the store or was arriving.The reasonHardman gave was some employees got nervous whenChapman showed up and the announcement was to makesure employees were working and Chapman-did not seethem just sitting around.Although Hardman also said heheard Chapman argue,with customers,he stated Chap-man had good reasons for doing so. Hardman denied4 Parker did not testify-$White did not testifyseeing Chapman argue with employees, but stated he hadobserved Chapman correct employees the way a fathercorrects a child.Under cross-examination,Hardman ac-knowledged he was not usually nervous working at theRespondent.Owner Chapman denied ever grabbing or threateningemployees or arguing or getting angry with them. Healso denied hearing any employee talking on the PAsystem as he left the store, hearing employees make neg-ative remarks about him,or being told employees hadmade such negative remarks. Chapman also deniedseeing any indication employees were upset when hecame on the premises.Although Chapman acknowl-edged he had had discussions with employees whichcould get a little heated,he denied having a heated dis-cussion with a customer over spoiled cheese.Manager Farris denied seeing or hearing employeesmake comments on the PA system about Chapman leav-ing the store.About 1 May he said Assistant Night Man-ager Randle told him Murray did it.Farris denied seeingChapman argue with employees or hear him raise hisvoice with customers-Farris also denied employees hadcomplained to him about Chapman.Farris acknowledgedin the 10 May meeting hearing Pat White mention, in areference to Chapman,that she had cried.Owner Chapman testified that about 19 April,on read-ing the above comments by Murray contained in Leech'sreport of his polygraph interview with Murray, hebecameverymad and infuriated,Althoughhis initial re-action was to fire Murray,he withheld taking action im-mediately.Instead,on 21 April he instructed AssistantNight Manager Randle to reduce Murray'swork sched-ule from 5 days a week to 2 days a week and, as previ-ously noted,thiswas subsequently changed to 3 days aweek to prevent,Murray from drawing partial unemploy-ment compensation.Randle corroborated Chapman's tes-timony concerning,these instructions and denied Chap-man ever informed him the reason.Owner Chapman specifically denied at the hearing thereduction or continued reduction of Murray's workhours had anything to do with the Union and said thesole reason for reducing Murray'swork hours was todisciplineMurray for the comments about him containedin the polygraph report.Chapman stated he did not feelhe had to tell Murray the reason for disciplining him be-cause Murray knew it.According'toChapman,he first learned about theUnion on26 Aprilwhen Manager Farris informed himhe had received a call from employee Otis Trautweintelling him Murray was trying to form a union. BothFarris'and Trautwein corroborated Chapman's testimonyabout this report concerning Murray's union activities.Owner Chapman testified Manager Farris on other oc-casions had reduced employees'work hours for discipli-nary reasons.Although those reductions only lasted aweek, the reasons for the discipline were not established.Murray also acknowledged that about 2 weeks beforethe hearing employee Charlotte Webb had her workhours reduced to 3 days a week for disciplinary reasons.According to Murray,about 11 May a sign was postedat the store stating Otis Trautwein was'in charge. Prior 412DECISIONSOF NATIONALLABOR RELATIONS BOARDto that time Murray said there had been a general under-standing, but not a spoken rule, that Murray had general-ly had charge of the store.9B. Interrogations, Solicitations, Promises, Threats, andCirculation of a NoticeOn 3 May Kenneth Hardman went to Gregory Mur-ray's home at Murray's request.While there,Murraytalked to him about the Union and asked him to sign aunion authorization card. Prior to going to Murray'shome,Hardman informed Assistant NightManagerRandle he was going there but did not tell him the pur-pose of the visit, which Hardman denied knowing at thetime.The next day Hardman testified Manager Farris askedhim if he had gone over to Murray's home the previousnight and what it was about. Upon telling Farris thatMurray had asked him to join the Union, Farris in-formed Hardman that Hardman had the right to join theUnion if he wanted to and the Company could not stophim.Farris alsomentioned he had heard somethingabout there had been union activity going on.Manager Farris, while denying he ever questioned em-ployees about the Union, did not specifically denyhaving such a conversation with Hardman.110About 9 May Murray met with Manager Farris to dis-cuss 2 days Murray had called in sick. Owner Chapmanand employee Otis Trautwein were also present. Murraytestified he mentioned he had heard Chapman had triedto work out problems with employees and did not need aunion to do it and asked Chapman if they could workout his problem. Chapman, however, told Murray hewould have to talk to Farris. Later, when Murray askedChapman if he would hear his side of the story, Chap-man said he would not. During the conversation Murraytestified Farris asked him whether he had socialized withanother employee during this time.Murray acknowl-edged the only mention of a union during the conversa-tion was by himself.Neither Manager Farris nor Owner Chapman testifiedabout this conversation. However, Chapman specificallydenied ever questioning Murray concerning his union ac-tivities and Farris, as previously noted, denied ever ques-tioning employees about the Union.Assuming Farris asked Murray whether he had social-ized with another employee, such inquiry on its face failsto establish Farris interrogated Murray about his unionactivities,especially since the only reference to theUnion during the conversation, as acknowledged byMurray, was raised by Murray himself and in a differentcontext. Further, there is no allegation Manager Farrisunlawfully interrogatedMurray and no finding will bemade.Although the amended complaint does allegeabout 7 May Owner Chapman unlawfully interrogatedemployees concerning the Union, no evidence was prof-fered to support this allegation.9No evidence was proffered to show what being in charge of the storeentailed and there was no allegation Murray's duties had been changed.10 There is no allegation Manager Farris unlawfully interrogated Hard-man and no finding will be made.On 9 and 10 May Manager Farris, during work hours,conductedmeetingsat the store with small groups of em-ployees.The purpose of the meetings, according toFarris,was to let the employees know the Respondent'sfeelings concerning the Union. Copies of Respondent'spolicy regardingunionswere distributed to the employ-ees during the meetings and the employees were request-ed to read them.This written policy provides as follows:We prefer to deal with our employees directlyrather than through a third party. Since the start upof this business, this has beena non-union organiza-tion and it is our desire that it remain that way.This does not mean that from time to time we donot have problems. However, we have been able towork these out among ourselves without the inter-vention of outsiders.We encourage you to bringyour problemstomanagement,and we, in turn,promise to listen and give the best possible responsethatwe can. We feel that a union would be of noadvantage to any of us. It is not necessary for youto pay union dues to receive fair treatment. Each ofyou is an individual, and you have the right tospeak for yourself.If anyone should come to you and ask you tosign a unionauthorization card, we are asking younow to refuse to sign it. You have a right to joinand belong to a union, and you have an equal rightnot to join and belong to a union. If any other em-ployee should interfere or try to coerce you intosigning aunion authorization card, please report itto your store or shift manager and we will see thatthe harassment is stopped immediately.Manager Farris stated at the hearing the purpose ofthe policy was to let employees know their feelings re-garding a third party. Additionally, the employeesworked in close contact with each other and it wassometimeshard to maintain control. Although Farrisstated employees had brought up complaints about cardsigning andwere worried about people interfering withother jobs they held, no employees were called to testifyabout these alleged complaints or interference. Farrisdenied in carrying out this policy he ever asked employ-ees to divulge the names of any other employees whomay have been approached or asked employees if theyhad been solicited to sign cards.Both Gregory Murray and Kenneth Hardman attendedone of these meetings held on 10 May, along with sever-alother employees, including PatWhite and BillyDoyle. After copies of Respondent's policy were distrib-uted to the employees, various matters were discussed.Murray brought up his hours had been cut. AlthoughMurray stated Farris mentioned he did not know thereason,Hardman said Farris' response was,did notwant to discuss it at this time.Farris, however, said when Murray asked for an expla-nationhe referred him to Chapman. FARM BOY FOOD MART413BillyDoyle" asked Farris whether Owner Chapmancould close the store if they brought in the union. Al-though Murray stated Farris' response was it was Larry'sstore and he had the money to do it, and he probablywould and was financially able, Hardman's version ofFarris' response differed. According to Hardman, Farrissaid he really did not have any idea and that Larry hadclosed the store once before in the past, but he could notsay whether Larry would close the store or not. Hard-man denied Farris said Chapman was financially well offenough to close the store.Murray, unlike Hardman, also said Doyle asked Farrisif itwas true Larry could hire 40 more employees andgive them all 2 hours a week whereupon Farris said hedid not know and asked Doyle why he did not askMurray.Farris,however, testified he said it was Chapman'sbusiness and what he did with the store was his business.He denied being able to recall whether he mentionedChapman had closed the store before.12Both Murray and Hardman testified Farris asked theemployees what they wanted or would like the Compa-ny to do for them. Hardman suggested providing healthinsurance.Murray stated Farris responded by sayingthey would get a list together for those employees inter-ested to sign and put down how many dependents theyhad.Murray also testified Farris mentioned other employ-ees in a prior meeting had suggested they get shirts andsmocks for the employees and that employee MarilynSkeleton would be takingmeasurementsfor them. Hard-man also stated another employee asked Farris about get-ting shirts for them to wear around the Company. Hard-man's recollection on both the health insurance andshirtswas Farris said he would talk to Owner Chapmanabout them.Farris denied asking the employees what they wantedor if they had any complaints. Although he stated em-ployees asked questions about various things during thesemeetings Farris denied making any promises to resolvethosemattersraised.Farris acknowledged employeesasked about getting healthinsurancein the store, butstated he told them they had considered it before and thefinal decision had to be made by Chapman. He also toldthem he could not give them an answer then and had toget back to them at a later, date. According to Farris, theemployees were interested in a group policy with a re-duced rate and he told them the only way he could con-sider approaching Chapman, was if it were payroll de-ductible and the employees paid for it. Farris also ac-knowledged at one of these meetings Marilyn Skeletonasked about getting more feminine smocks for thewomen employees. Skeleton rejected Farris' suggestionthe aprons they already had for employees were suitableand wanted to know whether she could check into thesmocks and, if they were within reason, would the Re-spondent consider the possibility of leasing them. Farris11 Doyle did not testify.12 Owner Chapman had closed the store for about 90 days in 1978 dueto certain problems in its operations unrelated to a union.stated he told Skeleton to check into the sizes, costs, andeverything and to let him know what she found out.Following this meeting Respondent, at Farris' direc-tion to his bookkeeper, posted a list on the bulletin boardfor those employees interested in obtaining health insur-ance to sign listing theiragesand the number of their de-pendents.Murray and several other employees signedthe list.Although Owner Chapman and Manager Farrisdenied any other action has been taken on the health in-surance, Chapman said they would look into it becausethe employees had asked about it. Concerning thesmocks, Farris stated Skeleton later reported she couldnot find any suitable or reasonably priced smocks where-upon he told her to get back with him later.Based on the testimony of Murray and Hardman,which I credit, I find Manager Farris in the 10 Maymeeting solicited employees' complaints about their ben-efits.I further find, based on Murray's testimony andFarris' acknowledgement, that acquiring health insuranceand smocks for employees was discussed in these meet-ings,and that Farris also impliedly promised to resolvethe employees' complaints about their benefits. Thesefindings, apart from my observations of the witnesses,are supported by the fact that, subsequent to these meet-ings,Farris. had a list posted for those employees inter-ested in obtaining health insurance to sign and had dis-cussionswith Skeleton about acquiring smocks. More-over, Respondent's policy regardingunions,which wasfurnished to the employees in the meetings, encouragedthe employees to bring their problems to managementand promised the best possible responses. However, inview of the contradictory testimony between Murrayand Hardman about whether Farris said Chapman wouldclose the store, I do not find, as further alleged, thatFarris threatened to close Respondent's store if theUnion was selected to represent the employees as theirbargainingrepresentative. This finding is consistent withFarris' testimony that what Chapman did with the storewas Chapman's business.Murray denied he had ever attended meetings beforewhere supervisors asked employees what they wanted.Although Manager Farris stated there had been meetingsheldwith employees before where benefits includinghealth insurance and smocks were discussed, it was notspecifically established when thesediscussionswere heldor what they were about. Farris did state about a yearearlier they had checked into getting smocks and learneditwas quite costly and they could not find suitablesmocks.Although Owner Chapman claimed they hadmeetingswith employees all the time in which employ-ees were asked what their complaints were, no specificinstances of such meetings were given. Further, Chap-man had previously denied he personally had a practiceof holdingmeetingswith employees and denied they hadsolicited employees' grievances.Absent, as here, any specific instances of prior meet-ingsRespondent held with employees to solicit theircomplaints about their working conditions,Murray'sdenial such meetings were held, and Chapman's contra-dictory testimony about whether such meetings wereheld, I find such meetings had', not been held previously. 414DECISIONS OF NATIONAL-LABOR RELATIONS BOARDC. Analysis and ConclusionsThe General Counsel contends, contrary to the Re-spondent's denials, that the Respondent unlawfully inter-rogated, solicited, promised, threatened, and circulated anotice concerning employees' union memberships and ac-tivitiesand discriminatorily reducedMurray'sworkhours because of the Union and thereby violated Section8(a)(1) and(3) of the Act.13Section 8(a)(1) of the Act prohibits an employer frominterferingwith, restraining, or coercing employees inthe exercise of their rights guaranteed in Section 7 of theAct. Section 8(a)(3) of the Act provides in pertinent part,"It shall be an unfair labor practice for an employer .. .by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to encour-age or discourage membership in any labor organiza-tion."The findings, supra, establish on 10 May ManagerFarris solicited employees' complaints about their bene-fits and impliedly promised to resolve those complaints.This solicitation occurred during the Union's organiza-tional campaign in a meeting Respondent held with itsemployees to express its policy against the Union repre-senting its employees as their bargaining representative.Prior to theMay meetings, the Respondent did not havea past policy or practice of conducting employee meet-ings to solicit their complaints concerning their benefits.The solicitation of employee complaints or grievances,with promises to resolve them, made by an employerduring a union organizational'campaignamong its em-ployees violates Section 8(a)(1) of the Act. The essenceof a solicitation of grievances' violation is not the solici-tation itself but the inference that the employer will re-dress the problems.University of Richmond,274 NLRB1204 (1985). The solicitation of complaints or grievancescarrieswith it a inference that a employer is implicitlypromising to correct those inequities it discovers as aresult of its inquiries, however, such inference is rebutta-ble by the employer.Cutting,Inc.,255NLRB 534(1981).An employer who has had a past policy andpractice of soliciting employee grievances may continuesuch a policy and practice during a union's organizingcampaign.KingsboroMedical Group,270 NLRB 962, 963(1984).Applying the applicable law to the facts here, whichclearly establish on 10 May the Respondent, during theUnion's organizational campaign, both solicited its em-ployees' complaints about their benefits and impliedlypromised to resolve such complaints,, and absence anyprior policy or practice of soliciting employee's com-plaints or grievances, I find the Respondent on 10 Mayunlawfully solicited its employees' complaints about theirbenefits and impliedly promised to, resolve them, therebyinterferingwith, restraining, and coercing employees intheir union activities and violated Section 8(a)(1) of theAct.The evidence, supra, also establishes Respondent'spolicy regardingunions,that was distributed to employ-ees in the 9 and 10 May meetings, contains in pertinentis To the extentsome of these allegationshave already been disposedof supra, no further discussioniswarranted.part the statement "If any other employee should inter-fere or try to coerce you into signing a union authoriza-tion card, please report it to your store or shiftmanagerand we will see that the harassment is stoppedimmedi-ately."The Board has held similar type instructions directedto employees violates Section 8(a)(1) of the Act in that ithas the potential dual effect of encouraging employees toreport to Respondent the identity of union card solicitorswho in any way approach employees-in a mannersubjec-tively offensive to the solicited employees, and of corre-spondingly discouraging card solicitors in their protectedorganizational activities., J.H, Block &Co., 247 NLRB262 (1980); andPine Lumber Cashway,267 NLRB 955,(1983):Accordingly, I find Respondent on 9 and 10 Mayviolated Section 8(a)(1) of the Act by instructing its em-ployees to report to it any instances wherein employeesare interfered with or tried to be coerced into signing aunion authorization card.The remaining issue to be resolved is whether Mur-ray'swork hours were discriminatorily reduced becausehis union membership or activities.The law is well settled that to discriminateagainst em-ployees in their employment because of union activitiesviolates Section 8(a)(3) and (1) of the Act. Where moti-vation for dischargeis atissuein casesalleging violationsof Section 8(a)(1) and (3) of the Act, the General Coun-selmust make a prima facie showing sufficient to supportthe inference that protected activity by employees was amotivating factor 'in an employer's decision to dischargethem and the employer then has the burden of showingthe employees would have been discharged absent theprotected activity.Wright Line,251NLRB 1083, 1089(1980), enfd. 662 F.2d 899 (1st. Cir. 1981), cert. denied455 U.S. 989 (1982), approved by the Supreme Court inNLRB v. TransportationManagement Corp.,459U.S.1014 (1983). Direct evidence of discriminatory motiva-tion is not necessary to support a finding ofdiscrimina-tion and such intent may be inferred from the record as awhole.Heath International,196 NLRB 318 (1972).The above findings show Murraysigned a union au-thorization card and 'solicited other employees to signcards.His union activities were admittedly known to theRespondent. However, these union activities engaged in,by Murray did not begin until 24 April when he firstcontacted the Union. This was after his work hours hadalready been reduced effective 21 April. There is no' evi-dence to show, prior to 24 April any union organizationalactivities had occurred or that the Respondent suspectedor had reason to believe they might occur. Therefore Ifmd the reduction of Murray's work hours on 21, Aprilhad nothing to do with his union membership or activi-ties or to discourage employees from engaging in suchactivities as alleged.Neither do I find persuasive' theGeneral Counsel's contention that the continuation of thereduction inMurray's work hours by the Respondentafter it learned of his union activities was unlawful. Re-spondent employed both full-time and part-time employ-ees.After reducing Murray's work hours from that of afull-time to a part-time employee, Murray was never in-formed this reduction would only be temporary. The Re- FARM BOY FOOD MART415spondent's reason given at the hearing for reducing Mur-ray's work hours, which was never expressed to Murrayprior to the hearing, was because of certain statementsmade by Murray about Owner Chapman to polygraphoperator Leech which infuriated Chapman. These state-ments contained in Leech's report- dated 16 April toChapman are of a derogatory nature and accuse Chap-man, among other things, of grabbing people and threat-ening them. Chapman denied and no evidence was prof-fered to show Chapman had ever engaged in such con-duct in the operation of his store or treatment of his em-ployees. Such evidence supports Chapman's assertion hedisciplinedMurray by reducing his work hours becauseof these derogatory remarks. Inasmuch as the reductionof Murray's work hours was not unlawful or shown tobe of a temporary nature and Respondent's reason fordiscipliningMurray is supported by the evidence, I donot fmd, as urged by the General Counsel, that the con-tinuation of the reduction of Murray's work hours wasalso unlawful. Therefore I fmd the Respondent did notviolate Section 8(a)(3) and (1) of the Act by reducingMurray's workhours because of the Union as alleged.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forthin sectionIII, above, found to constitute unfair labor practices oc-curring in connection with the operations of the Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAW1.Larry Chapman, a sole proprietor, d/b/a Farm BoyFood Mart is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.United Food and Commercial Workers, DistrictUnion Local 227, AFL-CIO-CLC is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By instructing its employes on 9 and 10 May toreport to itanyinstanceswherein employees are inter-fered with or tried to be coercedinto signing a union au-thorization card; and by soliciting on 10 May during theUnion's organizationalcampaignthe employees' com-plaints about their benefits and impliedly promising to re-solve such complaints, Respondent has interfered with,restrained, and coerced its employees in the exercise oftheir rights guaranteed in Section 7 of the Act and hasengaged in unfair labor practices in violation of Section8(a)(1) of the Act.4.The Respondent did not violate Section 8(a)(3) and(1)of the Act by discriminatorily reducing the workhours of Gregory Murray beginning on 21 April as al-leged.5.The aforesaid unfair labor practices affect commercewithin themeaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(1) of the Act, I shall recommend that it cease anddesist and take certain affirmative action to effectuate thepolicies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed14ORDERThe Respondent, Larry Chapman, a sole proprietor,d/b/a Farm Boy Food Mart, ` Louisville, Kentucky, byits officers,agents,successors,and assigns, shall1.Cease and desist from(a)Notifying its employees in written notices or other-wise that they should inform Respondent if they areinterferedwith or tried to be coercedinto signing aunion authorization card, or otherwise inviting and en-couraging employees to report to Respondent the identi-ty of union card solicitors.(b)Soliciting complaints from its employees abouttheir benefits and impliedly or implicitly promising toremedy or adjust them in order to interfere with theright of employees freely to choose a bargaining repre-sentative, or to induce employees to reject, or to refrainfrom engaging in activities in support of United Foodand Commercial Workers, District Union Local No. 227,AFL-CIO-CLC or any other labor organization.(c) In any like or related manner interfering with, re-straining,or coercing employees in' the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its Louisville, Kentucky store copies of theattached notice marked "Appendix."15 Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and, maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHERORDERED thatthe amendedcomplaintisdismissed insofar asit alleges unfair labor practices notspecifically found herein.14 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.is If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Postedby Order ofthe Nation-al LaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board." 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT notify you, in written notices or other-wise, that you should inform us if you are interferedwith or tried to be coerced intosigning aunion authori-zation card; and WE WILL NOT otherwise invite or en-courage you to report to us the identity of union cardsolicitors.WE WILL NOT solicit complaints from you,aboutyourbenefits and impliedly or implicitly promise to remedy oradjust them in order to interfere with your right tofreely choose a bargaining representative, or to induceyou to reject, or to refrain from engaging in activities insupport of United Food and Commercial Workers, Dis-trictUnion Local No. 227, AFL-CIO-CLC or any otherlabor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.LARRY CHAPMAN, A SOLE PROPRIETORD/B/A FARM Boy FOOD MART